         Case 1:21-mj-00033-SH Document 24 Filed 02/05/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

UNITED STATES OF AMERICA                  §
                                          §
                                          §
v.                                        §         Case No. 21-mj-00033-SH
                                          §
                                          §
CHRISTOPHER RAY GRIDER,                   §
                                          §
      Defendant                           §

       DEFENDANT’S REPLY TO THE GOVERNMENT’S RESPONSE
              TO DEFENDANT’S SECOND MOTION TO
               REOPEN THE DETENTION HEARING

TO THE HONORABLE SUSAN HIGHTOWER, UNITED STATES MAGISTRATE
JUDGE:

      Defendant’s Second Motion to Reopen the Detention Hearing is about more

than just asking this Court to consider new evidence not known to the Defendant at

the time of the detention hearing that has a material bearing on the issue whether

there are conditions of release that will reasonably assure the safety of any other

person and the community.

      Prior to commencing the detention hearing, this Court reminded counsel, as

required by Rule 5(f) of the Federal Rules of Criminal Procedure, of the Government’s

obligation to produce all exculpatory evidence to the Defendant pursuant to Brady v.

Maryland and its progeny. The Defendant has no doubt that this Court intended for

that instruction to be taken seriously and expected the Government to comply with

that obligation.

      The concerns raised by the Defendant in both his motions to reopen is that this


                                         1
         Case 1:21-mj-00033-SH Document 24 Filed 02/05/21 Page 2 of 6




Court needs to reopen detention, not so much to consider new evidence, but to present

exculpatory evidence that corrects the false narrative presented by the Government,

evidence that presumably has been in the Government’s possession since the charges

were brought against the Defendant.

      The Government presented this Court with the bits and pieces of evidence it

needed to paint him as a violent and dangerous person who forcefully entered the

Capitol Building and attempted to breach the House Chamber. Evidence presumably

in their possession — the evidence referenced in both of Defendant’s motions to reo-

pen — however, shows the opposite. The Defendant maintains that Section 3142(f)

permits this Court to reopen the detention hearing to consider that exculpatory evi-

dence. This Court surely would not want to base its decision on something that is less

than the truth.

This Court’s Jurisdiction to Reopen

      While the Government notes it has been “unable to find a single case in which

the removing district retained jurisdiction to hear claims after the entry of a deten-

tion order at the removal hearing” and the transfer of the case to the prosecuting

district, it fails to consider the plain language of the statute. Section 3142(f)(2)(B)

provides:

      The hearing may be reopened, before or after a determination by the
      judicial officer, at any time before trial if the judicial officer finds
      that information exists that was not known to the movant at the time of
      the hearing and that has a material bearing on the issue whether there
      are conditions of release that will reasonably assure the appearance of
      such person as required and the safety of any other person and the com-
      munity.



                                           2
          Case 1:21-mj-00033-SH Document 24 Filed 02/05/21 Page 3 of 6




18 U.S.C. § 3142(f)(2)(B) (West 2020) (emphasis added). By using the term “the judi-

cial officer,” (as opposed to “the district court”), the statute clearly contemplates the

same judicial officer who conducted the hearing having the jurisdiction to decide

whether to reopen the hearing it previously conducted. This is consistent with the

Defendant’s argument: the law was designed to permit the judicial officer to reopen

and consider additional evidence when its original decision was based on something

that is less than the truth.1

Why Take It Up to the District Court and Not Give this Court the Oppor-
tunity to Reconsider its Decision Based on Less than the Truth?

       The Government correctly notes that the Defendant can file a motion to revoke

this Court’s detention order under Section 3145 before the district court in the Dis-

trict of Columbia. See Gov’t’s Response at 2–3; 18 U.S.C. § 3145 (b). Rather than com-

plain to the district court in the District of Columbia, however, that this Court’s de-

cision was erroneous, the Defendant maintains that this Court should be first given

the opportunity to reopen the detention hearing and consider additional evidence,

especially when, what the Government presented to this Court originally was less

than the truth.

       The Defendant is not presently seeking to overturn his detention order (alt-

hough that is what he would ultimately like to accomplish). Before he gets to that,

he maintains that fairness, equity, and the law requires that he first give this Court




1 The case cited to by the Government in their response — United States v. Vega, 438 F.3d 801 (7th
Cir. 2006) — does not “support a contrary reading.” See Gov’t’s Response at 2. At issue in Vega was
which court had jurisdiction over amending a defendant’s conditions of release and nothing to do with
a court’s ability to reopen the detention hearing to consider new evidence. Vega, 438 F.3d at 802–04.

                                                 3
         Case 1:21-mj-00033-SH Document 24 Filed 02/05/21 Page 4 of 6




the opportunity to consider evidence it should have been presented with in the first

place, evidence that should have been disclosed by the Government consistent with

their obligations under Brady v. Maryland.

The Defendant’s Inability to Present this New Information

      The Government’s argument that the Defendant’s information is not “new”

within the meaning of the statute is disingenuous and fails to consider the unique

nature of the investigation and the charging of the Defendant.

      This case is a far cry from the situation the court addressed in Chappell, cited

to by the Government in its response. See Gov’t’s Response at 4–5; United States v.

Chappell, 2017 WL 11517833, at *4 (N.D.T.X. Oct. 10, 2017)(mem. op.). Chappell in-

volved a situation where a defendant failed to call a witness, an employer, who would

have testified to his willingness to serve as a third party custodian, as well as other

character witnesses. Id. The Defendant is not seeking to offer testimony from wit-

nesses that were available to him. He is demanding that this Court consider exculpa-

tory evidence that the Government failed to produce as it was obligated to under

Brady v. Maryland, including evidence that it had seized from the Defendant and still

has under its control. The Government presumably had (or had access to) the

YouTube video referenced in the Defendant’s first motion to reopen as it apparently

took the screen shots from that video, presented them to this Court, and spun its false

narrative based on just those screen shots. Because the shooting of Ashli Babbitt is

obviously one of the most concerning incidents to occur on January 6, presumably the

Government also had (or had access to) the several other YouTube videos including



                                           4
           Case 1:21-mj-00033-SH Document 24 Filed 02/05/21 Page 5 of 6




those showing the Defendant trying to follow Capitol police officers as they moved

away from the door to the Speaker’s Lobby doors while others (not the Defendant)

including Ashli Babbitt were trying to force their way in.2 Finally, the Government

seized the Defendant’s cell phone when he voluntarily surrendered himself to them

on January 21. While the Defendant knew the cell phone contained the videos and

photographs, he could have never expected the Government to present a false narra-

tive inconsistent with what was shown on those videos and photographs and certainly

never expected this Court to rely on that false narrative.

Conclusion

       At this present moment, the Defendant is simply asking this Court to reopen

the detention hearing so it can consider the truth, the whole truth, and nothing but

the truth. Should this Court deny him that opportunity and his detention order is

allowed to stand, he is fully aware that he can seek relief in the district court under

Section 3145. But, as stated supra, he believes that fairness, equity, and the law re-

quires that he first give this Court the opportunity to consider evidence it should have

been presented with in the first place, evidence that should have been disclosed by

the Government consistent with their obligations under Brady v. Maryland.




2 There are hundreds, if not thousands of videos posted on YouTube related to the events at the United
States Capitol Building on January 6 with thousands of people involved. It is going to take both the
Government and the Defendant months to forensically analyze every video to determine if there is any
inculpatory or exculpatory evidence related to the Defendant’s alleged crimes. It is literally trying to
find needles in a haystack. This Court should allow for flexibility in considering evidence of these
“needles” and certainly should not permit the Government to present only those “needles” that fit its
narrative when it has in its possession the other “needles” to prove otherwise.

                                                   5
        Case 1:21-mj-00033-SH Document 24 Filed 02/05/21 Page 6 of 6




                                      Respectfully Submitted,

                                      MAYR LAW, P.C.

                                      by: /s/ T. Brent Mayr
                                      T. BRENT MAYR
                                      Texas State Bar Number 24037052
                                      bmayr@mayr-law.com

                                      5300 Memorial Dr., Suite 750
                                      Houston, TX 77007
                                      Telephone: 713-808-9613
                                      Fax: 713-808-9613

                                      COUNSEL FOR DEFENDANT,
                                      CHRISTOPHER RAY GRIDER


                         CERTIFICATE OF SERVICE

     I certify that a true and correct copy of this motion was sent to Counsel for the

Government on February 5, 2021, via CM/ECF.

                                      /s/T. Brent Mayr
                                      T. BRENT MAYR




                                         6
